Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153039-40 & (56)(57)                                                                              Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153039-40
                                                                    COA: 321370; 325372
                                                                    Charlevoix CC: 13-014711-FC
  MATTHEW JOHN SCOTTON,
          Defendant-Appellant.

  _____________________________________/


         On order of the Court, the motion to supplement is GRANTED. The motion to
  remand is DENIED. The application for leave to appeal the November 24, 2015
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Comer (Docket No. 152713) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2016
         a0928
                                                                               Clerk